UNITED sTATEs DISTRICT coURT " g
FoR THE DISTRICT oF CoLUMBIA OCT l 5 2009

clerk, u.s. o' ~
Barry Dwayne Minnfee, : Bankruptc)l'séblf.lftasnd
Plaintiff,

v.  Misc. N0. Oq-  

Magistrate Judge Clinton E. Averitte, Jr. :
et al., '

Defendants.

MEMORANDUM OPINION

The plaintiff, a prisoner who is barred by 28 U.S.C. § l915(g) from initiating a civil
action in this court without first paying the civil filing fee in full, has filed no complaint as such,
but has filed a pro se "Petition for Special Redress or Per1nission [for] Other Relief" and an
application to proceed in forma pauperis. The Court will deny the petition, deny the application
to proceed in forma pauperis, and dismiss the case.

Plaintiff seeks relief from the "three strikes" provision of 28 U.S.C. § 1915 (goveming
persons proceeding in forma pauperis). He advances no particular reason, but simply argues that
should be allowed access to the courts. A plaintiff barred by 28 U.S.C. § l915(g) from filing
without first paying in full the filing fee can obtain relief from that provision by stating facts
capable of supporting a finding that the plaintiff is "under imminent danger of serious physical

injuiy." 28 U.S.C. § l915(g) The plaintiff has made no such sho ' ccordingly, the

   

Date: d / nited §tates District Judge
/ » //7